Citation Nr: 0018539	
Decision Date: 07/14/00    Archive Date: 07/14/00

DOCKET NO.  99-05 085	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for ischemic heart 
disease. 

2.  Entitlement to service connection for peptic ulcer 
disease. 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. D. Parker, Counsel



INTRODUCTION

The veteran had service from December 17, 1941 to June 3, 
1942 in the United States Armed Forces in the Far East 
(USAFFE), and service in the Regular Philippine Army (RPA) 
from May 2, 1945 to December 7, 1945.  He was a prisoner of 
war (POW) of the Japanese Government from April 10, 1942 to 
July 3, 1942. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in May 1998, 
issued in July 1998, by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Manila, the Republic of the 
Philippines, which denied service connection for ischemic 
heart disease (enlargement of the heart and angina pectoris) 
and peptic ulcer disease.  

At a hearing before the undersigned member of the Board in 
June 1999 at the RO, the veteran also presented testimony 
concerning service connection for a lung disease.  It is 
unclear whether such claim might be related to a previously 
unappealed claim for chronic bronchitis (weak lungs).  The 
matter is referred to the RO for appropriate action.  


FINDING OF FACT

The weight of the medical evidence does not demonstrate that 
the veteran is currently disabled due to ischemic heart 
disease or peptic ulcer disease.


CONCLUSION OF LAW

The requirments for service connection for ischemic heart 
disease or peptic ulcer disease have not been met.  
38 U.S.C.A. §§ 1110, 1112, 5107 (West 1991); 38 C.F.R. 
§§ 3.303, 3.307(a)(5), 3.309(c) (1999).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a) (1999).  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  38 C.F.R. § 3.303(b) (1999).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may also be granted for 
any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1999). 

For former POW's who were interned not less than thirty days, 
certain diseases will be considered to have been incurred in 
military service if manifest to a compensable degree at any 
time after discharge from active service, notwithstanding the 
lack of evidence of incurrence during military service.  
These include beriberi heart disease and peptic ulcer 
disease.  38 U.S.C.A. § 1112(b) (West 1991); 38 C.F.R. 
§ 3.307(a)(5), 3.309(c) (1999). The term "beriberi heart 
disease" includes ischemic heart disease in a former 
prisoner of war who had experienced localized edema during 
captivity.  See Note to 38 C.F.R. § 3.307.  

There is no medical evidence that the veteran had heart 
disease or peptic ulcer disease during service.  Although no 
reports of service medical examination or treatment are 
available, copies of processing affidavits from May and 
November 1945 reference only an episode of influenza in 
February 1942.  Since service, the evidence of record 
includes a medical certification from a private physician 
indicating that he treated the veteran from 1991 to 1997, 
including for enlargement of the heart and gastro-duodenal 
ulcer.  The medical certificate also noted complaints of 
attack of angina and abdominal pain.  A private medical 
certificate dated in October 1997 reflects a finding of 
coronary insufficiency.  A July 1998 written statement from a 
private physician, R.Y., M.D., reflects the veteran sought 
treatment for recurrent chest pain, diagnosed only as angina 
pectoris.  This physician recommended a stress test. 

Given the claimed disabilities, the foregoing evidence and 
the presumptive provisions, the veteran's claims are well 
grounded.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table).  The VA afforded 
the veteran a POW protocol examination in January 1998.  The 
veteran's history and complaints included chest pain and a 
peptic ulcer.  X-rays in January 1998 revealed an accentuated 
aorta and left ventricle, and chronic duodenal bulb deformity 
without evidence of obstruction or current peptic ulcer 
disease.  An echocardiogram noted that the annulus appeared 
thickened.  

A VA Social Work survey noted the veteran's complaints of 
chest pain and recurrence of peptic ulcer.  The Social Work 
evaluation included that the veteran's irregular medication 
and lack of proper medical treatment seemed to have 
aggravated his health.  This VA examination, however, did not 
result in current diagnoses of disabilities of ischemic heart 
disease or peptic ulcer disease.  The examination report 
concluded that the clinical findings were consistent with 
healed peptic ulcer disease, but there was no evidence of 
current peptic ulcer disease.  The examination report also 
specifically found that there were no residuals of beriberi, 
and cardiac findings were compatible with the criteria for 
the veteran's age.  A later clarification after review of the 
claim file explained that the phrase "Cardiac findings 
compatible with veteran's age" meant that the veteran did 
not have any cardiac abnormalities, disease, or illness other 
than those which normally could be found in a similarly aged 
male person.  

Weighing the evidence for and against the veteran's claim, 
the Board finds that the weight of the competent medical 
evidence demonstrates that the veteran does not currently 
have disabilities of ischemic heart disease or peptic ulcer 
disease.  Although there is evidence that the veteran 
previously had enlargement of the heart and peptic ulcer 
disease, the Board finds that the January 1998 VA 
examination, which demonstrates no current ischemic heart 
disease or peptic ulcer disease, is more probative of the 
question of whether the veteran has the currently claimed 
disabilities.  The diagnoses from the VA examination were 
based on a more thorough workup, including a detailed 
history, comprehensive review of systems, echocardiogram, and 
X-ray examinations.  Dr. R.Y. had noted the veteran's 
complaints of chest pain, but his diagnosis of angina 
pectoris was accompanied by a recommendation for a stress 
test.  

With regard to the veteran's lay assertions that he currently 
has a diagnosed disability of the heart or that his peptic 
ulcer disease had recurred, while such statements are 
evidence of symptomatology the veteran experienced, it is the 
province of health care professionals to enter conclusions 
which require medical opinions, such as a current medical 
diagnosis of disability or an opinion as to the relationship 
between current symptomatology and its etiology.  See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992); see also Stadin v. 
Brown, 8 Vet. App. 280, 284 (1995) (layperson is generally 
not capable of opining on matters requiring medical 
knowledge, such as the condition causing symptoms).

In order for the veteran to be awarded a rating for a 
service-connected disability, "there must be evidence both 
of a service-connected disease or injury and a present 
disability which is attributable to such disease or injury."  
Rabideau v. Derwinski, 
2 Vet. App. 141, 144 (1992).  "Congress specifically limits 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in a disability.  See 38 
U.S.C.A. § 1110 (West 1991).  In the absence of proof of a 
present disability there can be no valid claim."  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  

For these reasons, the Board finds that the medical evidence 
is not in equipoise and does not support a conclusion that 
the veteran has ischemic heart disease or peptic ulcer 
disease, including which was incurred in or aggravated by 
service.  38 U.S.C.A. §§  1110, 5107; 38 C.F.R. § 3.303.  The 
Board appreciates the hardships the veteran endured in 
service and has carefully considered his testimony regarding 
easy fatigue and stomach pain.  Notwithstanding that he was a 
POW for nearly three months in 1942 and currently has various 
medical symptoms, the medical evidence does not demonstrate 
that he currently has ischemic heart disease or peptic ulcer 
disease manifest to a degree of 10 percent disabling which 
would qualify for presumptive service connection.  Under the 
circumstances, the claim must be denied.  38 U.S.C.A. § 
1112(b); 38 C.F.R. § 3.307, 3.309. 


ORDER

Service connection for ischemic heart disease is denied. 

Service connection for peptic ulcer disease is denied.



		
	CHARLES E. HOGEBOOM
	Member, Board of Veterans' Appeals

 

